DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to applicant’s correspondence dated 01/03/2022, none of the claims were amended, none were cancelled, and no claims were newly introduced. Accordingly claims 2-21 are currently pending in the application.
In view of the approval of the terminal disclaimer dated 1/05/2022, the nonstatutory double patenting rejection is overcome.
Allowable Subject Matter
Claims 2-21 are allowed over prior art of record.
Most relevant prior art of record is Knudsen et al. (US 20090046879 A1) hereinafter Knudsen.
 Regarding claim 2, Knudsen teaches An ear-wearable communication system (referred to as “hearing aid” in abstract), comprising: a multi-mode radio system including: ( the multi-mode radio is the transceiver capable of using more than one frequency to transmit or receive a signal, and since the Knudsen reference includes a transceiver that can transmit and receive an RF signal in addition to an inductive signal ¶[0022], and is capable of communicating with other devices via wireless communications [0045] and [0046]; therefore it is a multi-mode radio), Knudsen further teaches a first antenna (215 in Fig. 2a) coupled to transceiver  Knudsen further teaches and a second antenna (213 in Fig. 2a), Knudsen further teaches a receiver configured to play sound for a wearer of the ear-wearable communication system (implied since the system is a hearing aid system “In an embodiment of a hearing aid,” in ¶[0038]); and a processor in communication with the multi-mode radio system and the receiver, the processor configured to control operation of the multi-mode radio system (the tuner in  and “the at least one coil for inductive coupling is optimized to a predefined frequency range.  In a 
Knudsen does not specifically disclose the system further comprising a high-frequency transceiver for high-frequency communications, a low-frequency transceiver for low-frequency communications however,
Since Knudsen teaches a transceiver (“corresponding (optional) transmit/receive (Tx/Rx) unit 216” in ¶[0065] and Fig. 2a), and since Knudsen teaches the transceiver using different frequencies for each antenna ( the multi-mode radio is the transceiver capable of using more than one frequency to transmit or receive a signal, and since the Knudsen reference includes a transceiver that can transmit and receive an RF signal in addition to an inductive signal ¶[0022]), 
Knudsen as modified does not specifically disclose the system further comprising the processor configured to provide a frequency control signal as an input to the high-frequency transceiver and the low-frequency transceiver to control operation of the multi-mode radio system.
The following is the reason for allowance of claim 2:
Knudsen alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises the processor configured to provide a frequency control signal as an input to the high-frequency transceiver and the low-frequency transceiver to control operation of the multi-mode radio system,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 3-14, claims are allowed for their dependency on claim 2.
Regarding claim 15, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the system of allowed claim 2 (see reasons for allowance of claim 2 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654